Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 15 August 1810
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



St Petersburg August 15th 1810

Your letter of the 24th of march, my dear Madam, is but just arrived, and although it was so long before it reached us, it afforded us the satisfaction of hearing from yourself, that my dear Boys were well at that period.—We have not yet heard any thing of Mr Harrod, I fear he has stopped at some other port in the Baltic, and that we shall not see him at Petersburg this Season—I feel much concern’d for the box, as we are much in want of the things—
Mr Gray, and Mr Everett, are about leaving us to visit Moscow. Mr John Smith, has just return’d, and does not encourage them much to take the journey. the gentlemen seem to have some idea of proceeding to France, I hope Mr G. may be as happy with the friend he has chosen as we have endeavored to make him, he as the happiness of knowing Mr E. to be strongly attached to him, which is a great advantage to both, Mr Gray is so great a favorite with us, that we all feel much regret at parting from with him, he has a most amiable disposition, but is of a too open, and unguarded character, to pass through the world, without some risk of imposition, Mr Adams has advised him not to go to France at present, and I imagine he will postpone it for sometime. he now enjoys perfect health, and appears equally happy, and contented—
You will have hear’d of the Death of the beautiful, and Suffering Queen of Prussia, I grieve for her, though I believe her misfortunes must have render’d her indifferent to life, it is reported that the King will abdicate, like Louis Buonaparte, and the late King of Sweeden and become a private Citizen, this is a singular age in which we live, when Kings seek private life as an honor, and Beggars become Em——
Adieu my dear Mother, I am under the necessity of concluding my epistle, as Mr Hixon is to be here immediateately, present me most affectionately to all the family, and assure my darling boys of the tender affection of their anxious Mother,

L C Adams
P.S. We are all well and Charles desires his love to his brothers, and you cannot concieve how delighted he was with John’s letter, he would not suffer anyone to touch it, for a considerable time—

